1. If, as the plaintiff contends, the land was as much a part of her husband's business as the mill in which he converted the trees into lumber, it does not help her; for it is still woodland which was not occupied in connection with any farm or tenement during the marriage. In other words, it is land in which she is not entitled to dower. P. S., c. 195, s. 4.
2. The contention that the land was in a state of cultivation cannot be sustained. A state of cultivation is the converse of a state of nature (Johnson v. Perley, 2 N.H. 56), and it is found that the plaintiff's husband had permitted this land to revert to its natural condition long before he married her. If forestry is permitting land to revert to that condition, then forestry is no "cultivation" within the meaning of section 4, chapter 195, Public Statutes. Neither is so removing the trees which have attained their growth as not to damage small ones "cultivation," if that word is given any meaning of which it is fairly capable. In other words, harvesting the crop, no matter how carefully it may be done, is not cultivating the land on which it grows.
3. If a life tenant of this land might continue to manage it in the way Snow did for many years before his death (Honywood v. Honywood, L.R. 18 Eq. 306), that would not help the plaintiff; for the question is not as to the rights of a life tenant of the land, but whether she is such a tenant. As has been seen, the test to determine that issue is to inquire whether the land was either in a state of cultivation during the marriage, or occupied in connection with a farm or tenement owned by her husband. As to both of these issues, the court found for the defendants.
Exception overruled.
All concurred. *Page 435